SUR PETITION FOR REHEARING
Dec. 31, Í992.
The petition for rehearing filed by third-party defendant-appellee/cross-appellant, Doughboy Recreational, Inc., a Division of Hoffinger Industries, Inc., in the above-entitled case having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.